            Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 1 of 53



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


TRUSUN TECHNOLOGIES, LLC D/B/A                    §
TRUSOLIS TECHNOLOGIES;                            §
THE JOHNSTON FAMILY TRUST; AND                    §
JOHN F. JOHNSTON,                                 §
                                                  §
                       Plaintiffs,                §
v.                                                §          Case No. 6:19-cv-00656-ADA
                                                  §
EATON CORPORATION; AND                            §
COOPER LIGHTING, LLC,                             §
                                                  §          JURY TRIAL DEMANDED
                       Defendants.                §


                                     ORIGINAL COMPLAINT

       Plaintiffs TruSun Technologies, LLC d/b/a TruSolis Technologies (“TruSolis”), the

Johnston Family Trust (“JFT”), and John F. Johnston (“Johnston”) (collectively “Plaintiffs”) file

this complaint against Defendants Eaton Corporation (“Eaton”) and Cooper Lighting, LLC

(“Cooper”) (collectively, “Defendants”), and state as follows:

                                     NATURE OF THE ACTION

       1.       This is a civil action for patent infringement of U.S. Patent No. 8,188,685 (“the

TruSolis Patent-in-Suit” or “the ’685 Patent”) arising under the patent laws of the United States,

35 U.S.C. §§ 271, et seq.; for correction of inventorship of U.S. Patent Nos. 9,657,930; 10,051,709;

10,085,317; 10,098,201; 10,143,053; 10,161,577; 10,161,619; 10,201,057; 10,251,225;

9,188,307; 9,189,996; 9,730,302; 9,759,418; 9,800,431; 9,857,066; 9,888,545; 9,736,904; and

9,408,271 (collectively, “the Eaton Patents-In-Suit”) arising under the patent laws of the United

States, 35 U.S.C. § 256; for misappropriation of trade secrets under the Defend Trade Secrets Act,

18 U.S.C. § 1836, et seq., the Texas Uniform Trade Secrets Act, TEX. CIV. PRAC. & REM. CODE
            Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 2 of 53



ANN. § 134A.002, and Texas Common Law; and for related claims for unjust enrichment and

money had and received.

                                          THE PARTIES

       2.       Plaintiff TruSolis is a Texas LLC with its principal place of business at 248 Addie

Roy Road, Suite B-204, Austin, Texas 78746.

       3.       Plaintiff JFT has a mailing address at 1 Hunter St., Ground Floor, Ontario, Canada

L8N3W1.

       4.       Plaintiff Johnston is an individual residing in Carmel, California.

       5.       Upon information and belief, Defendant Eaton is a corporation organized and

existing under the laws of Ohio, with a place of business at 1000 Eaton Boulevard

Cleveland, OH 44122. Eaton has a registered agent at CT Corp System, 1999 Bryan St., Ste. 900,

Dallas, TX 75201-3136.

       6.       Upon information and belief, Defendant Cooper is a Delaware corporation and is a

wholly-owned subsidiary of Eaton, with a place of business at 600 Travis Street, Suite 5600,

Houston, Texas 77002-2909. Cooper has a registered agent at CT Corp System, 1999 Bryan St.,

Ste. 900, Dallas, TX 75201-3136.

                                 JURISDICTION AND VENUE

       7.       This Court has original subject matter jurisdiction over Plaintiffs’ claims for patent

infringement and correction of inventorship pursuant to the Federal Patent Act, 35 U.S.C. § 101,

et seq., and 28 U.S.C. §§ 1331 and 1338(a). This Court has original subject matter jurisdiction

over Johnston’s federal trade secret claim pursuant to 18 U.S.C. §§ 1836-39, et seq., (“Defend

Trade Secrets Act”) and 28 U.S.C. §§ 1331 and 1343. This Court also has supplemental jurisdiction

over the state law claims pursuant to 28 U.S.C. § 1367.




                                                  2
            Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 3 of 53



       8.       On information and belief, Defendants are subject to this Court’s specific personal

jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due at least to their

substantial business in this forum, including: (i) at least a portion of the infringements alleged

herein; and (ii) regularly doing or soliciting business, engaging in other persistent courses of

conduct, and/or deriving substantial revenue from goods and services provided to customers

located in Texas and in this Judicial District. For example, on July 27, 2018, the Heartland

Conference (headquartered in Waco, Texas) and Eaton published a press release that began:

       “WACO, Texas -- The Heartland Conference has agreed to a deal for Eaton’s
       Ephesus Sports Lighting to become the official sports lighting provider for the
       conference Commissioner Tony Stigliano announced.”

See Exhibit 1. As another example, on June 13, 2018, the Lonestar Conference and Eaton published

a press release that began:

       “The Lone Star Conference has named Eaton’s Ephesus Sports Lighting as the official
       sports lighting provider of the league. The LSC and Ephesus have agreed to a multi-year
       deal.”

See Exhibit 2. St. Edward’s University in Austin, Texas, St. Mary’s University in San Antonio,

Texas, and the University of Texas of the Permian Basin in Odessa, Texas are all current members

of the Lone Star Conference and are all located in this Judicial District.

       9.       On information and belief, venue is proper in this District pursuant to 28 U.S.C. §§

1391(b), 1391(c), 1391(d), and 1400(b) because Defendants have a regular and established place

of business in this District, have transacted business in this District, and have committed acts of

patent infringement in this District.

                              THE TRUSOLIS PATENT-IN-SUIT

       10.      On May 29, 2012, the TruSolis Patent-in-Suit, U.S. Patent No. 8,188,685, entitled

“Light-Generating System,” was duly and legally issued to Johnston and subsequently transferred

to, and is currently owned by, The Johnston Family Trust. TruSolis holds an exclusive license to


                                                  3
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 4 of 53



the TruSolis Patent-in-Suit and, as such, has the right to sue and recover for infringement of the

TruSolis Patent-in-Suit. A copy of the TruSolis Patent-in-Suit is attached as Exhibit 3.

                               THE EATON PATENTS-IN-SUIT

       11.      U.S. Patent No. 9,657,930 (“the ’930 Patent”) is entitled “High Intensity Light-

Emitting Diode Luminaire Assembly” and bears an issuance date of May 23, 2017. The ’930 Patent

lists Christopher Nolan, Joseph Casper, Joseph Witkowski, and Jonathan Hull as the inventors and

Ephesus Lighting, Inc. as the sole assignee. USPTO assignment records identify Eaton Intelligent

Power Limited (which, upon information belief, is a wholly-owned subsidiary of Eaton) as the

current assignee of the patent. A true and correct copy of the ’930 Patent is attached hereto as

Exhibit 4.

       12.      U.S. Patent No. 10,051,709 (“the ’709 Patent”) is entitled “Selectable Control for

High Intensity LED Illumination System to Maintain Constant Color Temperature on a Lit

Surface” and bears an issuance date of August 14, 2018. The ’709 Patent lists Joseph Casper,

Christopher Nolan, Jeff Shuster, and Brian Wilson as the inventors and Eaton Intelligent Power

Limited as the sole assignee. USPTO assignment records identify Eaton Intelligent Power Limited

as the current assignee of the patent. A true and correct copy of the ’709 Patent is attached hereto

as Exhibit 5.

       13.      U.S. Patent No. 10,085,317 (“the ’317 Patent”) is entitled “Control System for

Lighting Devices” and bears an issuance date of September 25, 2018. The ’317 Patent lists Daniel

Foster, Joseph Casper, Christopher Nolan, Benjamin Vollmer, Alexander Orisyuk, and George

Dederich as the inventors and Cooper Lighting, LLC as the sole assignee. USPTO assignment

records identify Eaton Intelligent Power Limited as the current assignee of the patent. A true and

correct copy of the ’317 Patent is attached hereto as Exhibit 6.




                                                 4
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 5 of 53



       14.     U.S. Patent No. 10,098,201 (“the ’201 Patent”) is entitled “Method and System for

Controlling Functionality of Lighting Devices from a Portable Electronic Device” and bears an

issuance date of October 9, 2018. The ’201 Patent lists Brian Wilson, Joseph Casper, and

Christopher Nolan as the inventors and Cooper Lighting, LLC as the sole assignee. USPTO

assignment records identify Eaton Intelligent Power Limited as the current assignee of the patent.

A true and correct copy of the ’201 Patent is attached hereto as Exhibit 7.

       15.     U.S. Patent No. 10,143,053 (“the ’053 Patent”) is entitled “Method and system for

controlling functionality of lighting devices” and bears an issuance date of November 27, 2018.

The ’053 Patent lists Brian Wilson, Joseph Casper, and Christopher Nolan as the inventors and

Cooper Lighting, LLC as the sole assignee. USPTO assignment records identify Eaton Intelligent

Power Limited as the current assignee of the patent. A true and correct copy of the ’053 Patent is

attached hereto as Exhibit 8.

       16.     U.S. Patent No. 10,161,577 (“the ’577 Patent”) is entitled “Electrical Connection

of Control Circuit Card to Power Supply in LED Luminaire Assembly” and bears an issuance date

of December 25, 2018. The ’577 Patent lists Joseph Casper, Christopher Nolan, and Joseph

Witkowski as the inventors and Eaton Intelligent Power Limited as the sole assignee. USPTO

assignment records identify Eaton Intelligent Power Limited as the current assignee of the patent.

A true and correct copy of the ’577 Patent is attached hereto as Exhibit 9.

       17.     U.S. Patent No. 10,161,619 (“the ’619 Patent”) is entitled “LED Illumination

Device with Vent to Heat Sink” and bears an issuance date of December 25, 2018. The ’619 Patent

lists Joseph Casper, Christopher Nolan, and Walten Owens as the inventors and Eaton Intelligent

Power Limited as the sole assignee. USPTO assignment records identify Eaton Intelligent Power




                                                 5
          Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 6 of 53



Limited as the current assignee of the patent. A true and correct copy of the ’619 Patent is attached

hereto as Exhibit 10.

       18.     U.S. Patent No. 10,201,057 (“the ’057 Patent”) is entitled “Lighting Device LED

Module with Effects for Beam Spread Tuning and Beam Shaping” and bears an issuance date of

February 5, 2019. The ’057 Patent lists Christopher Nolan, Joseph Casper, Benjamin Vollmer, and

George Dederich as the inventors and Cooper Lighting, LLC as the sole assignee. USPTO

assignment records identify Eaton Intelligent Power Limited as the current assignee of the patent.

A true and correct copy of the ’057 Patent is attached hereto as Exhibit 11.

       19.     U.S. Patent No. 10,251,225 (“the ’225 Patent”) is entitled “Multi-mode Power

Supply for an LED Illumination Device” and bears an issuance date of April 2, 2019. The ’225

Patent lists Joseph Witkowski, Joseph Casper, Christopher Nolan, and Benjamin Vollmer as the

inventors and Eaton Intelligent Power Limited as the sole assignee. USPTO assignment records

identify Eaton Intelligent Power Limited as the current assignee of the patent. A true and correct

copy of the ’225 Patent is attached hereto as Exhibit 12.

       20.     U.S. Patent No. 9,188,307 (“the ’307 Patent”) is entitled “High Intensity LED

Illumination Device with Automated Sensor-based Control” and bears an issuance date of

November 7, 2015. The ’307 Patent lists Joseph Casper, Christopher Nolan, Joseph Witkowski,

Jeff Shuster, and Brian Wilson as the inventors and Ephesus Lighting, Inc. as the sole assignee.

USPTO assignment records identify Eaton Intelligent Power Limited as the current assignee of the

patent. A true and correct copy of the ’307 Patent is attached hereto as Exhibit 13.

       21.     U.S. Patent No. 9,189,996 (“the ’996 Patent”) is entitled “Selectable, zone-based

control for high intensity LED illumination system” and bears an issuance date of November 17,

2015. The ’996 Patent lists Joseph Casper, Christopher Nolan, Joseph Witkowski, Jeff Shuster,




                                                 6
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 7 of 53



and Brian Wilson as the inventors and Ephesus Lighting, Inc. as the sole assignee. USPTO

assignment records identify Eaton Intelligent Power Limited as the current assignee of the patent.

A true and correct copy of the ’996 Patent is attached hereto as Exhibit 14.

       22.     U.S. Patent No. 9,730,302 (“the ’302 Patent”) is entitled “System and Method for

Control of an Illumination Device” and bears an issuance date of August 8, 2017. The ’302 Patent

lists Benjamin Vollmer, George Dederich, Christopher Nolan, Joseph Casper, and Joseph

Witkowski as the inventors and Ephesus Lighting, Inc. as the sole assignee. USPTO assignment

records identify Eaton Intelligent Power Limited as the current assignee of the patent. A true and

correct copy of the ’302 Patent is attached hereto as Exhibit 15.

       23.     U.S. Patent No. 9,759,418 (“the ’418 Patent”) is entitled “Optical Lens Structures

for Light Emitting Diode (LED) Array” and bears an issuance date of September 12, 2017. The

’418 Patent lists Christopher Nolan, Joseph Casper, and Walten Owens as the inventors and

Ephesus Lighting, Inc. as the sole assignee. USPTO assignment records identify Eaton Intelligent

Power Limited as the current assignee of the patent. A true and correct copy of the ’418 Patent is

attached hereto as Exhibit 16.

       24.     U.S. Patent No. 9,800,431 (“the ’431 Patent”) is entitled “Controllers for

Interconnected Lighting Devices” and bears an issuance date of October 24, 2017. The ’431 Patent

lists Benjamin Vollmer, Alexander Orisyuk, Christopher Nolan, George Dederich, and Joseph

Casper as the inventors and Ephesus Lighting, Inc. as the sole assignee. USPTO assignment

records identify Eaton Intelligent Power Limited as the current assignee of the patent. A true and

correct copy of the ’431 Patent is attached hereto as Exhibit 17.

       25.     U.S. Patent No. 9,857,066 (“the ’066 Patent”) is entitled “LED Illumination Device

with Single Pressure Cavity” and bears an issuance date of January 2, 2018. The ’066 Patent lists




                                                 7
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 8 of 53



Walten Owens, Christopher Nolan, and Joseph Casper as the inventors and Ephesus Lighting, Inc.

as the sole assignee. USPTO assignment records identify Eaton Intelligent Power Limited as the

current assignee of the patent. A true and correct copy of the ’066 Patent is attached hereto as

Exhibit 18.

       26.     U.S. Patent No. 9,888,545 (“the ’545 Patent”) is entitled “High Intensity LED

Illumination Device” and bears an issuance date of February 6, 2018. The ’545 Patent lists Joseph

Casper, Christopher Nolan, Joseph Witkowski, Jeff Shuster, and Brian Wilson as the inventors and

Ephesus Lighting, Inc. as the sole assignee. USPTO assignment records identify Eaton Intelligent

Power Limited as the current assignee of the patent. A true and correct copy of the ’545 Patent is

attached hereto as Exhibit 19.

       27.     U.S. Patent No. 9,736,904 (“the ’904 Patent”) is entitled “Selectable, Zone-based

Control for High Intensity LED Illumination System” and bears an issuance date of August 15,

2017. The ’904 Patent lists Joseph Casper, Christopher Nolan, Joseph Witkowski, Jeff Shuster,

and Brian Wilson as the inventors and Ephesus Lighting, Inc. as the sole assignee. USPTO

assignment records identify Eaton Intelligent Power Limited as the current assignee of the patent.

A true and correct copy of the ’904 Patent is attached hereto as Exhibit 20.

       28.     U.S. Patent No. 9,408,271 (“the ’271 Patent”) is entitled “High Intensity LED

Illumination Device with Automated Sensor-based Control” and bears an issuance date of August

2, 2016. The ’271 Patent lists Joseph Casper, Christopher Nolan, Joseph Witkowski, Jeff Shuster,

and Brian Wilson as the inventors and Ephesus Lighting, Inc. as the sole assignee. USPTO

assignment records identify Eaton Intelligent Power Limited as the current assignee of the patent.

A true and correct copy of the ’271 Patent is attached hereto as Exhibit 21.




                                                 8
          Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 9 of 53



       29.     As set forth herein, the inventors listed on the Eaton Patents-in-Suit learned one or

more of the inventive aspects of one or more claims in each of the Eaton Patents-in-Suit from

Johnston. Accordingly, Johnston is either the sole inventor or a co-inventor of each of the Eaton

Patents-in-Suit. By way of assignment, JFT owns Johnston’s rights in the Eaton Patents-in-Suit

and therefore has standing to bring the inventorship correction claims set forth herein. TruSolis

holds an exclusive license to JFT’s rights in the Eaton Patents-in-Suit and, as such, has standing

to bring the inventorship correction claims set forth herein.

                                    FACTUAL BACKGROUND

       Johnston Develops His LED Technology

       30.     In early 2008, Johnston began to design an innovative light emitting diode (LED)

light fixture that could replace the more expensive, energy-intensive 400-watt metal halide fixtures

that were found in most factories, warehouses, gymnasiums, and hockey arenas in Canada. His

first 400-watt equivalent LED light design was made up of heat pipes, fans, computer power

supplies, and a large salad bowl.

       31.     After refining his innovative design over the course of 2008 and early 2009 to

address temperature management and cooling issues, Johnston filed a U.S. provisional patent

application on June 10, 2009, for an LED light system that, in some embodiments, utilizes pulse

width management and constant current to aid in temperature management and cooling. On June

10, 2010, Johnston filed a U.S. non-provisional patent application, claiming priority to the U.S.

provisional patent application. The non-provisional application later issued as the ’685 Patent (the

TruSolis Patent-in-Suit) on May 29, 2012.

       32.     In August 2010, Johnston, operating through his then-company ProTerra LED

International Inc. (“ProTerra”), successfully installed the first LED lighting system based on the

technology contained in the ’685 Patent into a warehouse in Markham, Ontario, Canada.


                                                 9
        Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 10 of 53



       Johnston Meets Joe Casper and Ephesus Technologies

       33.    In January 2011, ProTerra and Johnston entered the U.S. market and set up an

engineering and sales office at the Syracuse Tech Garden in Syracuse, New York.

       34.    On March 1, 2011, an individual named Joseph “Joe” Casper (“Casper”), then

operating a company called Ephesus Technologies, LLC (“Ephesus Technologies”) out of the

Syracuse Tech Garden, initiated contact with Johnston in an effort to pitch Ephesus Technologies’

purported nanotech products as potentially compatible with Johnston’s LED lighting system:




                                               10
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 11 of 53



The email is attached as Exhibit 22.

       35.     In response to Casper’s solicitation, Johnston agreed to meet with Ephesus

Technologies’ representatives.

       36.     Prior to Casper reaching out to and meeting with Johnston in 2011, Ephesus

Technologies dealt with nanotechnology and was not involved in any way with LED lighting

products or technology.

       Ephesus Technologies Solicits and Obtains Johnston’s Confidential Information Under
       NDA

       37.     On March 11, 2011, Casper again emailed Johnston and expressed interest in

“exploring with you how we can collaborate to leverage you’re [sic] lighting technology expertise

and our nanotechnology electronics expertise to explore various opportunities and problems we

are trying to solve”:




The email is attached as Exhibit 23.



                                               11
        Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 12 of 53



       38.    Subsequently over the course of March 2011, Casper initiated multiple meetings

with Johnston, during which time Casper expressed interest in Johnston’s LED technology. Casper

offered to help Johnston establish manufacturing for Johnston and ProTerra’s LED products in

New York State using Ansen Corporation, a company based in Ogdensburg, New York that had

an established relationship with Casper and his company Ephesus Technologies.

       39.    In furtherance of these discussions and in a prudent effort to protect his proprietary

information, Johnston proposed that ProTerra and Ephesus Technologies enter into a Non-

Disclosure Agreement (“NDA”) so that any of Johnston’s confidential and proprietary information

shared with Casper and Ephesus Technologies would be protected. On March 15, 2011, Johnston

sent Casper a draft NDA, and Casper replied that same day that he saw “no issues” with the NDA

and would sign it. Casper also stated that “The Ephesus Team would enjoy being involved working

with the ProTerra Team”:




                                               12
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 13 of 53



The email string is attached as Exhibit 24.

       40.     On April 1, 2011, Casper signed the NDA on behalf of Ephesus Technologies, in

which Ephesus Technologies agreed not to disclose or misuse, and not allow its employees or

affiliates to disclose or misuse, any confidential information provided to it by Johnston and

ProTerra. The signed NDA is attached as Exhibit 25.

       41.     On April 4, 2011, after confirming to Johnston in an email that he had signed the

requested NDA, Casper asked Johnston to share with him and Ephesus Technologies information

on the “pulse modulator” portion of Johnston’s LED technology:




                                              13
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 14 of 53



The email is attached as Exhibit 26. This would be the first of many times that Casper and others

at Ephesus Technologies would ask for and receive from Johnston and his team at ProTerra

confidential and proprietary technical information about Johnston’s LED technology.

       42.     That same day, Brian Abbe (“Abbe”), the VP and CTO for Ephesus Technologies,

sent another email to Johnston requesting “the schematics and documentation” for additional

aspects of Johnston’s LED technology, specifically “the Linear Tech power supply and your

controller.” The email is attached as Exhibit 27.

       43.     On April 14, 2011, Johnston provided the requested schematics to Abbe under the

NDA. The email string is attached as Exhibit 28.

       44.     Over the next several weeks of April and May 2011, Johnston and Casper discussed

forming a joint venture between ProTerra and Ephesus Technologies to further commercialize

Johnston’s LED technology. Email strings from April 27-28, 2011, and May 3, 2011, in which the

proposed joint venture is discussed between Johnston and Casper, are attached as Exhibits 29 and

30.

       45.     On May 7, 2011, Abbe requested that Johnston provide him with additional

confidential technical documents, including a confidential bill of materials (“BOM”), for

Johnston’s innovative and proprietary LED technology:




                                                14
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 15 of 53




The email string is attached as Exhibit 31.

       46.     On May 11, 2011, Abbe requested that Johnston provide him with a sample of a

lighting product that embodied Johnston’s innovative and proprietary LED technology, along with

additional confidential technical drawings for Johnston’s LED technology:




                                              15
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 16 of 53



Operating in good faith under the terms of the NDA, ProTerra engineer Radu Goia (“Goia”)

provided the drawing later that day. The email string is attached as Exhibit 32.

       47.     On May 12, 2011, Ephesus Technologies engineer Jonathan Hull (“Hull”)

requested that Goia provide him additional confidential and proprietary schematics and

documentation for Johnston’s LED technology:




Operating in good faith under the terms of the NDA, Goia provided the requested documents later

that day. The email string is attached as Exhibit 33.

       48.     On May 15, 2011, Hull requested an additional confidential and proprietary

ProTerra component sample. The email is attached as Exhibit 34.

       49.     On May 16, 2011, Casper requested that Johnston provide him with samples of the

LED lighting products that Johnston and ProTerra had developed in commercializing Johnston’s

LED technology:




                                                 16
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 17 of 53



The email is attached as Exhibit 35.

       50.     In response to Casper’s request and in reliance on the NDA, Johnston provided him

with samples of ProTerra’s complete line of proprietary products under the NDA, including a high-

wattage bay light which contained the technology set forth in Johnston’s non-public U.S. non-

provisional patent application that would later issue as the ’685 Patent (the TruSolis Patent-in-

Suit). Other samples provided to Ephesus Technologies include a prototype of a hermetically

sealed, waterproof high-wattage parking lot light. Notably, aspects of this product would later

show up in Ephesus Technologies’ patent applications.

       51.     On May 19, 2011, Ephesus Technologies facilitated the publication of a press

release announcing the “strategic alliance” between Ephesus Technologies, ProTerra, and Group4

Labs (a semiconductor company), which credited ProTerra as being “a world leading providers

[sic] of solid state LED lighting solutions and high wattage LED”:




The press release drafted by Ephesus Technologies separately described Ephesus Technologies as

a company “that creates innovative high tech products and applications using nanotechnology”:




The press release is attached as Exhibit 36.

       52.     On May 25, 2011, Abbe requested that Johnston and Goia provide him with

additional confidential drawings and specifications for Johnston’s LED technology:




                                               17
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 18 of 53




Goia, again in good faith reliance on the parties’ NDA, provided the requested documents later

that day. The email string is attached as Exhibit 37.

       53.     On May 27, 2011, per their request, Goia sent Abbe and Hull some additional

confidential technical files for ProTerra’s products embodying Johnston’s innovative and

proprietary LED technology, including a layout of ProTerra’s LED circuit board that contained

Johnston’s LED technology. The email is attached as Exhibit 38. A virtually identical layout would

later show up in Ephesus Technologies’ LED products and patent applications.

       54.     On May 31, 2011, Casper sent Johnston an updated proposed “Agreement of

Understanding” (“AOU”) for “the establishment, formation, and operation of a joint venture

[between Ephesus Technologies and ProTerra] to design, own, market, and sell LED lighting

technology and solutions.” Notably, the proposed AOU—which was drafted by counsel for

Ephesus Technologies—described ProTerra as a company that “provies LED lighting solutions

and is a pioneer in high wattage LED,” whereas the agreement separately described Ephesus

Technologies not as an LED company, but rather as a company whose “principal business is to



                                                 18
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 19 of 53



research, develop, discover, implement, market, sell and/or license new technologies for use in the

defense, medical and energy industries”:




The email and proposed AOU are attached as Exhibit 39. ProTerra went on to sign the proposed

AOU on June 3, 2011, and Ephesus Technologies signed it on June 6, 2011.

       55.     On June 3, 2011, Abbe asked Johnston for a copy of ProTerra’s confidential and

proprietary business plan, which Johnston provided him under the NDA:




                                                19
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 20 of 53



The email string is attached as Exhibit 40.

       56.     Over the course of May, June, and July 2011, Johnston and ProTerra continued to

provide Ephesus Technologies with samples of Johnston and ProTerra’s lighting products and

confidential technical information and documentation relating to the ProTerra products. As one

limited example, on June 7, 2011, Goia provided Hull with fine detail on ProTerra’s electronic

LED circuitry and specifications. The email string is attached as Exhibit 41. As another example,

on June 27, 2011, Casper requested from Johnston a copy of a confidential ProTerra Powerpoint

presentation that contained technical details about Johnston’s technology, information about

ProTerra’s products in development, and information about ProTerra’s “strategic business model,”

which Johnston provided to Casper via email later that day under the NDA. The email string and

PowerPoint presentation are attached as Exhibit 42. Troublingly, many of the same concepts and

identical technical details from ProTerra’s presentation would later appear in Ephesus

Technologies’ subsequently-created LED products and patent applications.

       57.     During the continued discussions between ProTerra and Ephesus Technologies to

form the joint venture entity that the parties eventually decided would be called “InnovatUS,”

Casper requested the specification and drawings from Johnston’s then-non-public U.S. non-

provisional patent application that would later result in the ’685 Patent (the TruSolis Patent-in-

Suit), which Johnston sent to him by email on June 29, 2011, accompanied by the patent

application’s filing receipt. The email string is attached as Exhibit 43. Much of the same content

and identical concepts from Johnston’s patent application would later show up in Ephesus

Technologies’ subsequently-created LED products and patent applications.




                                               20
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 21 of 53



       58.     On July 15, 2011, Casper sent an email to Shan Jamal, then-President of ProTerra,

proposing that the joint venture between ProTerra and Ephesus Technologies be structured as an

“‘Asset Purchase’ of ProTerra” by the new entity InnovatUS. The email is attached as Exhibit 44.

       Ephesus Technologies Decides to Ditch Johnston and Proceeds to Build a Successful
       Business Using Johnston’s Technology They Stole from Him

       59.     Just four days later, on July 19, 2011, Casper and Ephesus Technologies changed

course and informed Johnston via email that Ephesus Technologies no longer wanted to partner

with Johnston and ProTerra on the joint venture company InnovatUS. Instead, Casper stated that

he and Ephesus Technologies wanted to turn InnovatUS into an “Energy Solutions Company”

rather than a lighting products company (although, under Ephesus Technologies’ new proposal,

InnovatUS could supply ProTerra with certain components for ProTerra’s LED lighting products):




The email is attached as Exhibit 45.




                                              21
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 22 of 53



       60.     On August 12, 2011, Casper sent Johnston an email updating Johnston on the

current status of Ephesus and attaching a proposed agreement to “release both parties from the

Agreement of Understanding”:




The email and Casper’s proposed release agreement are attached as Exhibit 45.5. Notably, in a

clear attempt cover up Ephesus Technologies’ true activities in working to commercialize

Johnston’s LED technology, Casper mentioned in the email that the “Ephesus Team” had been

“busy with our wind turbine program and Lockheed Martin is very excited.” Nowhere did Casper

mention in that email that the Ephesus Team was continuing to work on commercializing

Johnston’s LED technology such that just four months later Ephesus Technologies would (a) file

their first patent application directed to Johnston’s LED technology and intentionally omit

Johnston as an inventor, as described in further detail below, and (b) secure its first commercial




                                               22
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 23 of 53



LED project: a project to retrofit fifteen streetlights in Baldswinville, New York with LED lighting

fixtures, as described in further detail below.

       61.     Despite being asked by Johnston and ProTerra numerous times following the split

between the companies, Ephesus Technologies refused to return the confidential prototype lights

they had acquired from Johnston and ProTerra under the NDA prior to the split. Ephesus

Technologies’ refusal to return Johnston and ProTerra’s confidential information was particularly

confusing in view of Casper’s statement to Johnston via email on August 22, 2011 that Ephesus

Technologies “stopped working on ProTerra LED Lighting products as of August 1st”:




The email is attached as Exhibit 46. Casper’s statement that the split between ProTerra and

Ephesus Technologies was due to Johnston’s “desire to pursue other business opportunities” was

false, as evidenced by Casper’s July 19th email immediately above.




                                                  23
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 24 of 53



       62.     On August 28, 2011, Jamal (on behalf of ProTerra) sent Casper a revised version

of the proposed release agreement Casper had sent Johnston on August 12th “to release both parties

from the Agreement of Understanding.” In the revised version sent by Jamal, ProTerra inserted

the following provisions into Casper’s August 12th draft:




The email string and ProTerra’s proposed release agreement are attached as Exhibit 46.5. Upon

information and belief, Casper and Ephesus Technologies never executed ProTerra’s proposed

version of the release agreement, presumably because Casper and Ephesus Technologies had no

intention of giving back to Johnston and ProTerra the LED product samples and confidential

technical information and documents that Ephesus Technologies had lured from Johnston and

Proterra under the NDA, nor did Casper and Ephesus Technologies have any intention of ceasing

their ongoing work in the development, manufacture, and selling of LED lighting products that

were based on Johnston’s LED technology.

       63.     Casper’s false August 22nd statement that the split between ProTerra and Ephesus

Technologies was due to Johnston’s “desire to pursue other business opportunities” is further

refuted by a number of subsequent email exchanges between the companies. One example is an

email from Jamal (on behalf of ProTerra) to Casper on September 12, 2011, in which Jamal

referenced “the damages you have caused to ProTerra in your ‘undoing’ of the JV/ InnovatUS”:




                                               24
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 25 of 53




The email string is attached as Exhibit 47.

       64.     Casper’s propensity for mischaracterizing the nature of the parties’ relationship and

Ephesus Technologies’ legal obligations relating thereto would become even more apparent a

month later. When Johnston reminded Casper of Ephesus Technologies’ confidentiality

obligations under the NDA the parties had signed just five months earlier, Casper falsely claimed

in a September 27, 2011 email that ProTerra had never signed the NDA:




Johnston replied the same day and reminded Casper that ProTerra had in fact signed the NDA, and

attached the fully-executed version:




                                                25
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 26 of 53




The email string is attached as Exhibit 48, and the fully executed NDA is attached as Exhibit 25.

       65.     As it turns out, Casper had good reason for trying to pretend there was not a binding

NDA that protected Johnston’s confidential technical information from being misused by Ephesus

Technologies for its own benefit. Unbeknownst to Johnston at the time, on December 13, 2011—

less than five months after Ephesus Technologies elected to ditch Johnston and less than six

months after Johnston and ProTerra shared their confidential and proprietary documents and

technical information, including Johnston’s unpublished U.S. non-provisional patent application,

with Ephesus Technologies under the NDA—Casper and Ephesus Technologies filed their first

patent application directed to LED lighting technology, U.S. Provisional Application No.

61/570,072, to which Eaton’s ’930 Patent now claims priority. The application inaccurately named

Casper and others at Ephesus Technologies as inventors and intentionally omitted Johnston as an

inventor despite the fact that Ephesus Technologies learned the inventive concepts in the claims

directly from Johnston under the NDA. Ephesus Technologies could not have legally developed

its own purported proprietary LED lighting products and technology in just a few months’ time,

electing instead to base its patent application on the LED product samples and confidential

technical information and documents that Ephesus Technologies had lured from Johnston and

Proterra under the NDA.

       66.     Also unbeknownst to Johnston at the time, in December of 2011, Ephesus

Technologies—despite (a) Casper telling Johnston in July 2011 that Ephesus Technologies wanted

to focus on “energy solutions” instead of lighting products, (b) Casper telling Johnston in August



                                                26
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 27 of 53



2011 that Ephesus Technologies was “busy with our wind turbine program,” and (c) Casper telling

Johnston in August 2011 that Ephesus Technologies “stopped working on ProTerra LED Lighting

products as of August 1st”—got its first commercial LED project: a project to retrofit fifteen

streetlights in Baldswinville, New York with LED lighting fixtures. Ephesus Technologies (which

by this point had apparently started doing business as “Ephesus Lighting”) did this project under

a $200,000 grant from the New York State Energy Research and Development Authority

(NYSERDA). Ephesus Technologies secured this grant and project despite having no experience

with LED lighting products or technology before Casper initiated talks with Johnston and ProTerra

just nine months earlier in March of 2011 and proceeded to get access to Johnston and ProTerra’s

confidential information under the NDA. Ephesus Technologies could not have legally developed

its own purported proprietary LED lighting products and technology in just a few months’ time,

and therefore Ephesus Technologies secured the grant and project using the LED product samples

and confidential technical information that Ephesus Technologies had obtained from Johnston and

ProTerra under the NDA. This would be the first of many commercial LED projects Ephesus

Technologies and its successor Ephesus Lighting would secure using confidential and proprietary

LED technology that Ephesus Technologies lured away from Johnston and ProTerra under the

NDA. An article authored by NYSERDA describing the grant and Baldwinsville project is

attached as Exhibit 49.

       67.     From there the business opportunities Ephesus Technologies improperly

appropriated for itself began to increase in frequency and size. In July of 2012, just one year after

Casper and Ephesus Technologies had gotten access to Johnston’s LED technology under the

NDA, Ephesus Technologies was awarded a contract to install LED lighting in the Onondaga

County War Memorial arena located across the street from Ephesus Technologies’ offices in the




                                                 27
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 28 of 53



Syracuse Tech Garden in downtown Syracuse. Upon information and belief, the project was

completed and the Ephesus Technologies lights were installed—at a cost of $590,370—by October

of 2012. Local newspaper articles describing the project are attached as Exhibits 50 and 51.

According to an article published by Eaton (attached as Exhibit 52), this Ephesus Technologies

system made the Syracuse arena “the first professional hockey arena in the United States to install

LED lights.” Ephesus Technologies could not have legally developed its own purported

proprietary LED lighting products and technology in such a short amount of time, and therefore

Ephesus Technologies secured the project using the LED product samples and confidential

technical information that Ephesus Technologies had obtained from Johnston and ProTerra under

the NDA.

        68.     Upon information and belief, the Ephesus Technologies LED system installed in

the Onondaga County War Memorial arena in 2012 infringed Johnston’s ’685 Patent (which had

issued in May 2012). However, Johnston and the Plaintiffs only recently became aware of this

project shortly before the filing of this lawsuit.

        69.     On October 10, 2012, Ephesus Technologies filed a second provisional application,

U.S. Provisional Application No. 61/712,226, to which Eaton’s ’930 Patent now claims priority.

The application inaccurately named Casper and others at Ephesus Technologies as inventors and

intentionally omitted Johnston as an inventor despite the fact that Ephesus Technologies learned

the inventive concepts in the claims directly from Johnston under the NDA.

        70.     On November 1, 2012, with the wind of multiple commercial LED lighting

opportunities Ephesus Technologies had usurped for itself at its back, Casper incorporated

“Ephesus Lighting, Inc.” with the Delaware Secretary of State.




                                                     28
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 29 of 53



       71.     On December 13, 2012, Ephesus Lighting filed PCT Application No.

PCT/US2012/069442, which eventually issued in 2017 as Eaton’s ’930 Patent. The application

inaccurately named Casper and others at Ephesus Technologies as inventors and intentionally

omitted Johnston as an inventor despite the fact that Ephesus Technologies learned the inventive

concepts in the claims directly from Johnston under the NDA.

       72.     On December 17, 2013, Ephesus Lighting filed U.S. Provisional Application No.

61/917,054, to which Eaton’s ’709 Patent, ’996 Patent, and ’904 Patent now claim priority, and

U.S. Provisional Application No. 61/917,030, to which Eaton’s ’307 Patent, ’545 Patent, and ’271

Patent now claim priority. These applications named Casper and others at Ephesus Technologies

as inventors and intentionally omitted Johnston as an inventor despite the fact that Ephesus

Technologies learned one or more of the inventive concepts in the claims directly from Johnston

under the NDA.

       73.     In July 2014, Johnston learned for the first time that Ephesus Lighting existed and

had begun installing LED lighting into several sports arenas and stadiums around the country.

Specifically, Johnston learned in July 2014 that the Ottawa Senators NHL franchise was partnering

with Ephesus Lighting “in a deal to continue Ottawa’s upgrades at Canadian Tire Centre by

bringing light-emitting diode (LED) lighting to the arena,” which would make that venue “the first

NHL venue to be lit with Ephesus LED lights.” The Ottawa Senators’ news release about the

project is attached as Exhibit 53.

       74.     On July 15, 2014, Johnston sent a letter to the then-President of Ephesus Lighting,

Michael Lorenz, and put Ephesus Lighting on notice that its products infringed the Johnston’s U.S.

Patent. The letter is attached as Exhibit 54. Ephesus Lighting never responded to that letter.




                                                29
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 30 of 53



       75.     In September of 2014, Ephesus Lighting installed LED stadium lights at University

of Phoenix Stadium in Glendale, Arizona, making that venue the first NFL venue to light its field

with LED lighting. That venue would go on to host the Super Bowl on February 1, 2015, making

that event the first Super Bowl to utilize LED lighting. An article describing the University of

Phoenix Stadium project is attached as Exhibit 55.

       76.     In October of 2015, Ephesus Lighting installed LED stadium lights at U.S. Bank

Stadium in Minneapolis, Minnesota, making that venue the second NFL venue to light its field

with LED lighting. That venue would go on to host the Super Bowl on February 4, 2018, making

that event the second Super Bowl to utilize LED lighting. An article published by the Minnesota

Vikings describing the project is attached as Exhibit 56. Notably, the article states that Ephesus

Lighting “has developed a patented system of LED lights that will be the first of its kind in a new

NFL venue,” despite the fact that by October of 2015 none of Ephesus Lighting’s patent

applications had issued as a patent yet.

       Eaton and/or Cooper Acquire Ephesus Lighting and Continue to Wrongfully Exploit
       Johnston’s Technology and Obtain Patents that Omit Johnston as a Rightful Inventor

       77.     In late October of 2015, Eaton and/or Cooper acquired Ephesus Lighting, including

its infringing product line and patent assets that intentionally omitted Johnston as an inventor

despite the fact that Ephesus Technologies learned one or more of the inventive concepts in the

claims directly from Johnston under the NDA.

       78.     On November 17, 2015, Eaton’s ’307 and ’996 Patents issued. These patents list

Casper and others at Ephesus Lighting as inventors but omit Johnston as an inventor despite the

fact that Ephesus Technologies learned one or more of the inventive concepts in the claims directly

from Johnston under the NDA.




                                                30
        Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 31 of 53



       79.    On December 28, 2015, Eaton and/or Cooper filed U.S. Provisional Application

No. 62/271,497, to which Eaton’s ’577 Patent now claims priority, U.S. Provisional Application

No. 62/271,471, to which Eaton’s ’619 Patent now claims priority, U.S. Provisional Application

No. 62/271,580, to which Eaton’s ’225 Patent now claims priority, U.S. Provisional Application

No. 62/271,598, to which Eaton’s ’302 Patent now claims priority, U.S. Provisional Application

No. 62/271,536, to which Eaton’s ’418 Patent now claims priority, and U.S. Provisional

Application No. 62/271,488, to which Eaton’s ’066 Patent now claims priority. These applications

named Casper and others at Ephesus Lighting as inventors but intentionally omitted Johnston as

an inventor despite the fact that Ephesus Technologies learned one or more of the inventive

concepts in the claims directly from Johnston under the NDA.

       80.    On March 8, 2016, Eaton and/or Cooper filed U.S. Provisional Application No.

62/304,998, to which Eaton’s ’317 and ’431 Patents now claim priority. On August 5, 2016, Eaton

and/or Cooper filed U.S. Provisional Application No. 62/371,394, to which Eaton’s ’057 Patent

now claims priority. These applications named Casper and others at Ephesus Lighting as inventors

but intentionally omitted Johnston as an inventor despite the fact that Ephesus Technologies

learned one or more of the inventive concepts in the claims directly from Johnston under the NDA.

       81.    On August 2, 2016, Eaton’s ’271 Patent issued. The patent lists Casper and others

at Ephesus Lighting as inventors but omits Johnston as an inventor despite the fact that Ephesus

Technologies learned one or more of the inventive concepts in the claims directly from Johnston

under the NDA.

       82.    On April 20, 2017, Eaton filed a continuation patent application (U.S. Non-

provisional Application No. 15/492,342) claiming priority all the way back to the original

provisional application (U.S. Provisional Application No. 61/570,072) filed by Ephesus




                                               31
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 32 of 53



Technologies in December 2011 shortly after they parted ways with Johnston and ProTerra. The

continuation patent application lists Casper and others at Ephesus Lighting as inventors but

intentionally omits Johnston as an inventor despite the fact that Ephesus Technologies learned the

inventive concepts in the claims directly from Johnston under the NDA. Eaton responded to an

Office Action from the USPTO examiner in that application on August 5, 2019, and the USPTO

issued a Notice of Allowance and Fees Due on September 3, 2019. Thus, even today Eaton is

continuing to pursue patent protection on inventive concepts that Ephesus Technologies learned

directly from Johnston under the NDA, with no effort made to compensate or credit Johnston for

his inventive contributions.

       83.     On May 23, 2017, Eaton’s ’930 Patent issued. The patent lists Casper and others at

Ephesus Lighting as inventors but omits Johnston as an inventor despite the fact that Ephesus

Technologies learned the inventive concepts in the claims directly from Johnston under the NDA.

Emblematic of the brazen intention of Casper and Ephesus Technologies to improperly use and

take credit for Johnston’s technology they lured away from Johnston and ProTerra under the NDA,

Figure 2 of Eaton’s ’930 Patent is an obvious copy of a ProTerra assembly drawing that ProTerra

provided to Ephesus Technologies under the NDA in June 2011, as shown by the below

comparison:




                                               32
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 33 of 53




 Confidential Johnston/ProTerra Assembly             FIG. 2 of Eaton’s ’930 Patent (Ex. D)
 Drawing Provided to Ephesus Technologies
       Under the NDA in June 2011


       84.     On August 8, 2017, Eaton’s ’302 Patent issued. On August 15, 2017, Eaton’s ’904

Patent issued. On September 12, 2017, Eaton’s ’418 Patent issued. On October 24, 2017, Eaton’s

’431 Patent issued. These patents list Casper and others at Ephesus Lighting as inventors but omit

Johnston as an inventor despite the fact that Ephesus Technologies learned one or more of the

inventive concepts in the claims directly from Johnston under the NDA.

       85.     On January 2, 2018, Eaton’s ’066 Patent issued. On February 6, 2018, Eaton’s ’545

Patent issued. On August 14, 2018, Eaton’s ’709 Patent issued. On September 25, 2018, Eaton’s

’317 Patent issued. On October 9, 2018, Eaton’s ’201 Patent issued. On November 27, 2018,

Eaton’s ’053 Patent issued. On December 25, 2018, Eaton’s ’577 and ’619 Patents issued. These

patents list Casper and others at Ephesus Lighting as inventors but omit Johnston as an inventor

despite the fact that Ephesus Technologies learned one or more of the inventive concepts in the

claims directly from Johnston under the NDA.




                                               33
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 34 of 53



       86.     On February 3, 2019, Mercedes Benz Stadium in Atlanta, Georgia hosted the Super

Bowl, making that event the third Super Bowl to utilize LED lighting from Defendants. A Syracuse

newspaper article attached as Exhibit 57 notes that the next Super Bowl, scheduled for February

2, 2020, at Hard Rock Stadium in Miami, Florida, will also utilize LED lighting from Defendants.

       87.     On February 5, 2019, Eaton’s ’057 Patent issued. On April 2, 2019, Eaton’s ’225

Patent issued. These patents list Casper and others at Ephesus Lighting as inventors but omit

Johnston as an inventor despite the fact that Ephesus Technologies learned one or more of the

inventive concepts in the claims directly from Johnston under the NDA.

       88.     A 2018 press release from Eaton, attached as Exhibit 58, states that “Hundreds of

facilities have made the switch to Eaton’s Ephesus LED sports lighting system including:

University of Phoenix Stadium (Arizona Cardinals); Hard Rock Stadium (Miami Dolphins); PNC

Park (Pittsburgh Pirates); the United Center (Chicago Bulls and Black Hawks); Bridgestone Arena

(Nashville Predators); and the historic Martinsville Speedway in Virginia — the first NASCAR

track with LED lighting.”

       89.     In numerous press releases and other public statements, Eaton has trumpeted that

its products are “patented” and include “patented technology.” See Exhibits 59 and 60. Moreover,

on Defendants’ website they explicitly state that certain of their “Ephesus Sports Lighting”

products are covered by several of the Eaton Patents-in-Suit (all of which fail to list Johnston as a

rightful inventor and improperly utilize technology stolen from Johnston). See Exhibit 61.

       90.     By all accounts, Defendants’ LED sports lighting business has been wildly

successful, with their products having been used as stadium lighting for three of the last five Super

Bowls (with a fourth Super Bowl to come in 2020). Defendants tout that their products have now




                                                 34
            Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 35 of 53



been incorporated into “hundreds” of professional and college sports arenas and stadiums around

the country.

       91.      However, Defendants’ wildly successful LED sports lighting business was

unlawfully built on technology that was invented by Johnston, disclosed to Ephesus Technologies

under the NDA in 2011, and improperly incorporated into Defendants’ products and patents

without any attempt to properly credit and compensate Johnston and/or his assignees for his

inventive contributions that made the success of Defendants’ LED sports lighting business

possible.

       92.      Plaintiffs seek fair compensation for Defendants’ willfully infringing and tortious

conduct and seek correction of the inventorship on the Eaton Patents-in-Suit to formally recognize

Johnston’s inventive contributions to those patents.

                                      COUNT I
                           INFRINGEMENT OF THE ’685 PATENT

       93.      Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.

       94.      Upon information and belief, in violation of 35 U.S.C. § 271(a), Defendants have

directly infringed and continue to directly infringe, both literally and under the doctrine of

equivalents, one or more claims of the ʼ685 Patent, by, without limitation, making, using, selling,

and/or offering for sale LED lighting products that include all of the limitations of at least claim 1

of the ʼ685 Patent.

       95.      Attached hereto as Exhibits 62, 63, and 64, and incorporated by reference herein,

are claim charts detailing how Defendants’ representative Visium Series, Arena Series, and All

Field Series products satisfy each element of independent claim 1 of the ’685 Patent. On

information and belief, at least Defendants’ Altus, Arena Pro, and Prism products (and likely other




                                                  35
          Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 36 of 53



of Defendants’ LED products, including those under development) infringe in substantially the

same way.

         96.     Plaintiffs TruSolis and JFT have been damaged as a result of the infringing conduct

by Defendants as alleged above. Thus, Defendants are liable to Plaintiffs TruSolis and JFT in an

amount that adequately compensates them for such infringements, which, by law, cannot be less

than a reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C.

§ 284.

         97.     Plaintiffs and/or their predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ’685 Patent.

         98.     Upon information and belief, Defendants purchased Ephesus Lighting, along with

substantially all of its assets and liabilities, and are therefore its successors-in-interest thereto.

Defendants are therefore liable for damages for Ephesus Lighting’s infringement of the ’685 Patent

that took place before Defendants purchased Ephesus Lighting in 2015. Moreover, Ephesus

Lighting’s (and its predecessor Ephesus Technologies’) prior knowledge of the ’685 Patent and

Ephesus Lighting’s (and its predecessor Ephesus Technologies’) infringement thereof are imputed

to Defendants.

         99.     On information and belief, because Ephesus Technologies was provided with a

copy of the patent application that eventually issued as the ’685 Patent, Ephesus Lighting either

had direct knowledge of the ’685 Patent on the day it issued in 2012 or was willfully blind to the

existence of the patent from the day of issuance. Ephesus Lighting continued to infringe the ’685

Patent from the day it issued, despite being on notice of the ’685 Patent and Ephesus Lighting’s

infringement thereof. Defendants’ infringement of the ’685 Patent is therefore knowing, willful,




                                                 36
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 37 of 53



deliberate, and in disregard of Plaintiffs’ patent rights. As a result of at least this conduct, Plaintiffs

TruSolis and JFT are entitled to enhanced damages under 35 U.S.C. § 284 and to attorney fees and

costs under 35 U.S.C. § 285.

                            COUNT II
  CORRECTION OF INVENTORSHIP OF THE ’930 PATENT UNDER 35 U.S.C. § 256

        100.    Plaintiffs repeat and re-allege the paragraphs above as if fully set forth herein.

        101.    The ’930 Patent does not list Johnston as an inventor.

        102.    Johnston invented novel subject matter that is embodied in one or more claims of

the ’930 Patent, and did so before the filing of the application for the ’930 Patent.

        103.    Johnston is at a minimum a co-inventor of the ’930 Patent.

        104.    The omission of Johnston as an inventor of the ’930 Patent was done without

Johnston’s knowledge or any deceptive intent on the part of Johnston.

        105.    Because Johnston is at a minimum a co-inventor, this Court should issue an order

pursuant to 35 U.S.C. § 256 directing the Commissioner of Patents to add Johnston as an inventor

of the ’930 Patent.

        106.    Further, if the current inventors listed on the ’930 Patent are found not to be

inventors of the ’930 Patent, this Court should issue an order pursuant to 35 U.S.C. § 256 directing

the Commissioner of Patents to remove those persons as inventors of the ’930 Patent.

                            COUNT III
  CORRECTION OF INVENTORSHIP OF THE ’709 PATENT UNDER 35 U.S.C. § 256

        107.    Plaintiffs repeat and re-allege the paragraphs above as if fully set forth herein.

        108.    The ’709 Patent does not list Johnston as an inventor.

        109.    Johnston invented novel subject matter that is embodied in one or more claims of

the ’709 Patent, and did so before the filing of the application for the ’709 Patent.

        110.    Johnston is at a minimum a co-inventor of the ’709 Patent.


                                                    37
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 38 of 53



       111.    The omission of Johnston as an inventor of the ’709 Patent was done without

Johnston’s knowledge or any deceptive intent on the part of Johnston.

       112.    Because Johnston is at a minimum a co-inventor, this Court should issue an order

pursuant to 35 U.S.C. § 256 directing the Commissioner of Patents to add Johnston as an inventor

of the ’709 Patent.

       113.    Further, if the current inventors listed on the ’709 Patent are found not to be

inventors of the ’709 Patent, this Court should issue an order pursuant to 35 U.S.C. § 256 directing

the Commissioner of Patents to remove those persons as inventors of the ’709 Patent.

                            COUNT IV
  CORRECTION OF INVENTORSHIP OF THE ’317 PATENT UNDER 35 U.S.C. § 256

       114.    Plaintiffs repeat and re-allege the paragraphs above as if fully set forth herein.

       115.    The ’317 Patent does not list Johnston as an inventor.

       116.    Johnston invented novel subject matter that is embodied in one or more claims of

the ’317 Patent, and did so before the filing of the application for the ’317 Patent.

       117.    Johnston is at a minimum a co-inventor of the ’317 Patent.

       118.    The omission of Johnston as an inventor of the ’317 Patent was done without

Johnston’s knowledge or any deceptive intent on the part of Johnston.

       119.    Because Johnston is at a minimum a co-inventor, this Court should issue an order

pursuant to 35 U.S.C. § 256 directing the Commissioner of Patents to add Johnston as an inventor

of the ’317 Patent.

       120.    Further, if the current inventors listed on the ’317 Patent are found not to be

inventors of the ’317 Patent, this Court should issue an order pursuant to 35 U.S.C. § 256 directing

the Commissioner of Patents to remove those persons as inventors of the ’317 Patent.




                                                 38
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 39 of 53



                            COUNT V
  CORRECTION OF INVENTORSHIP OF THE ’201 PATENT UNDER 35 U.S.C. § 256

       121.    Plaintiffs repeat and re-allege the paragraphs above as if fully set forth herein.

       122.    The ’201 Patent does not list Johnston as an inventor.

       123.    Johnston invented novel subject matter that is embodied in one or more claims of

the ’201 Patent, and did so before the filing of the application for the ’201 Patent.

       124.    Johnston is at a minimum a co-inventor of the ’201 Patent.

       125.    The omission of Johnston as an inventor of the ’201 Patent was done without

Johnston’s knowledge or any deceptive intent on the part of Johnston.

       126.    Because Johnston is at a minimum a co-inventor, this Court should issue an order

pursuant to 35 U.S.C. § 256 directing the Commissioner of Patents to add Johnston as an inventor

of the ’201 Patent.

       127.    Further, if the current inventors listed on the ’201 Patent are found not to be

inventors of the ’201 Patent, this Court should issue an order pursuant to 35 U.S.C. § 256 directing

the Commissioner of Patents to remove those persons as inventors of the ’201 Patent.

                            COUNT VI
  CORRECTION OF INVENTORSHIP OF THE ’053 PATENT UNDER 35 U.S.C. § 256

       128.    Plaintiffs repeat and re-allege the paragraphs above as if fully set forth herein.

       129.    The ’053 Patent does not list Johnston as an inventor.

       130.    Johnston invented novel subject matter that is embodied in one or more claims of

the ’053 Patent, and did so before the filing of the application for the ’053 Patent.

       131.    Johnston is at a minimum a co-inventor of the ’053 Patent.

       132.    The omission of Johnston as an inventor of the ’053 Patent was done without

Johnston’s knowledge or any deceptive intent on the part of Johnston.




                                                 39
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 40 of 53



       133.    Because Johnston is at a minimum a co-inventor, this Court should issue an order

pursuant to 35 U.S.C. § 256 directing the Commissioner of Patents to add Johnston as an inventor

of the ’053 Patent.

       134.    Further, if the current inventors listed on the ’053 Patent are found not to be

inventors of the ’053 Patent, this Court should issue an order pursuant to 35 U.S.C. § 256 directing

the Commissioner of Patents to remove those persons as inventors of the ’053 Patent.

                           COUNT VII
  CORRECTION OF INVENTORSHIP OF THE ’577 PATENT UNDER 35 U.S.C. § 256

       135.    Plaintiffs repeat and re-allege the paragraphs above as if fully set forth herein.

       136.    The ’577 Patent does not list Johnston as an inventor.

       137.    Johnston invented novel subject matter that is embodied in one or more claims of

the ’577 Patent, and did so before the filing of the application for the ’577 Patent.

       138.    Johnston is at a minimum a co-inventor of the ’577 Patent.

       139.    The omission of Johnston as an inventor of the ’577 Patent was done without

Johnston’s knowledge or any deceptive intent on the part of Johnston.

       140.    Because Johnston is at a minimum a co-inventor, this Court should issue an order

pursuant to 35 U.S.C. § 256 directing the Commissioner of Patents to add Johnston as an inventor

of the ’577 Patent.

       141.    Further, if the current inventors listed on the ’577 Patent are found not to be

inventors of the ’577 Patent, this Court should issue an order pursuant to 35 U.S.C. § 256 directing

the Commissioner of Patents to remove those persons as inventors of the ’577 Patent.

                           COUNT VIII
  CORRECTION OF INVENTORSHIP OF THE ’619 PATENT UNDER 35 U.S.C. § 256

       142.    Plaintiffs repeat and re-allege the paragraphs above as if fully set forth herein.

       143.    The ’619 Patent does not list Johnston as an inventor.


                                                 40
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 41 of 53



       144.    Johnston invented novel subject matter that is embodied in one or more claims of

the ’619 Patent, and did so before the filing of the application for the ’619 Patent.

       145.    Johnston is at a minimum a co-inventor of the ’619 Patent.

       146.    The omission of Johnston as an inventor of the ’619 Patent was done without

Johnston’s knowledge or any deceptive intent on the part of Johnston.

       147.    Because Johnston is at a minimum a co-inventor, this Court should issue an order

pursuant to 35 U.S.C. § 256 directing the Commissioner of Patents to add Johnston as an inventor

of the ’619 Patent.

       148.    Further, if the current inventors listed on the ’619 Patent are found not to be

inventors of the ’619 Patent, this Court should issue an order pursuant to 35 U.S.C. § 256 directing

the Commissioner of Patents to remove those persons as inventors of the ’619 Patent.

                            COUNT IX
  CORRECTION OF INVENTORSHIP OF THE ’057 PATENT UNDER 35 U.S.C. § 256

       149.    Plaintiffs repeat and re-allege the paragraphs above as if fully set forth herein.

       150.    The ’057 Patent does not list Johnston as an inventor.

       151.    Johnston invented novel subject matter that is embodied in one or more claims of

the ’057 Patent, and did so before the filing of the application for the ’057 Patent.

       152.    Johnston is at a minimum a co-inventor of the ’057 Patent.

       153.    The omission of Johnston as an inventor of the ’057 Patent was done without

Johnston’s knowledge or any deceptive intent on the part of Johnston.

       154.    Because Johnston is at a minimum a co-inventor, this Court should issue an order

pursuant to 35 U.S.C. § 256 directing the Commissioner of Patents to add Johnston as an inventor

of the ’057 Patent.




                                                 41
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 42 of 53



       155.    Further, if the current inventors listed on the ’057 Patent are found not to be

inventors of the ’057 Patent, this Court should issue an order pursuant to 35 U.S.C. § 256 directing

the Commissioner of Patents to remove those persons as inventors of the ’057 Patent.

                            COUNT X
  CORRECTION OF INVENTORSHIP OF THE ’225 PATENT UNDER 35 U.S.C. § 256

       156.    Plaintiffs repeat and re-allege the paragraphs above as if fully set forth herein.

       157.    The ’225 Patent does not list Johnston as an inventor.

       158.    Johnston invented novel subject matter that is embodied in one or more claims of

the ’225 Patent, and did so before the filing of the application for the ’225 Patent.

       159.    Johnston is at a minimum a co-inventor of the ’225 Patent.

       160.    The omission of Johnston as an inventor of the ’225 Patent was done without

Johnston’s knowledge or any deceptive intent on the part of Johnston.

       161.    Because Johnston is at a minimum a co-inventor, this Court should issue an order

pursuant to 35 U.S.C. § 256 directing the Commissioner of Patents to add Johnston as an inventor

of the ’225 Patent.

       162.    Further, if the current inventors listed on the ’225 Patent are found not to be

inventors of the ’225 Patent, this Court should issue an order pursuant to 35 U.S.C. § 256 directing

the Commissioner of Patents to remove those persons as inventors of the ’225 Patent.

                            COUNT XI
  CORRECTION OF INVENTORSHIP OF THE ’307 PATENT UNDER 35 U.S.C. § 256

       163.    Plaintiffs repeat and re-allege the paragraphs above as if fully set forth herein.

       164.    The ’307 Patent does not list Johnston as an inventor.

       165.    Johnston invented novel subject matter that is embodied in one or more claims of

the ’307 Patent, and did so before the filing of the application for the ’307 Patent.

       166.    Johnston is at a minimum a co-inventor of the ’307 Patent.


                                                 42
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 43 of 53



       167.    The omission of Johnston as an inventor of the ’307 Patent was done without

Johnston’s knowledge or any deceptive intent on the part of Johnston.

       168.    Because Johnston is at a minimum a co-inventor, this Court should issue an order

pursuant to 35 U.S.C. § 256 directing the Commissioner of Patents to add Johnston as an inventor

of the ’307 Patent.

       169.    Further, if the current inventors listed on the ’307 Patent are found not to be

inventors of the ’307 Patent, this Court should issue an order pursuant to 35 U.S.C. § 256 directing

the Commissioner of Patents to remove those persons as inventors of the ’307 Patent.

                           COUNT XII
  CORRECTION OF INVENTORSHIP OF THE ’996 PATENT UNDER 35 U.S.C. § 256

       170.    Plaintiffs repeat and re-allege the paragraphs above as if fully set forth herein.

       171.    The ’996 Patent does not list Johnston as an inventor.

       172.    Johnston invented novel subject matter that is embodied in one or more claims of

the ’996 Patent, and did so before the filing of the application for the ’996 Patent.

       173.    Johnston is at a minimum a co-inventor of the ’996 Patent.

       174.    The omission of Johnston as an inventor of the ’996 Patent was done without

Johnston’s knowledge or any deceptive intent on the part of Johnston.

       175.    Because Johnston is at a minimum a co-inventor, this Court should issue an order

pursuant to 35 U.S.C. § 256 directing the Commissioner of Patents to add Johnston as an inventor

of the ’996 Patent.

       176.    Further, if the current inventors listed on the ’996 Patent are found not to be

inventors of the ’996 Patent, this Court should issue an order pursuant to 35 U.S.C. § 256 directing

the Commissioner of Patents to remove those persons as inventors of the ’996 Patent.




                                                 43
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 44 of 53



                           COUNT XIII
  CORRECTION OF INVENTORSHIP OF THE ’302 PATENT UNDER 35 U.S.C. § 256

       177.    Plaintiffs repeat and re-allege the paragraphs above as if fully set forth herein.

       178.    The ’302 Patent does not list Johnston as an inventor.

       179.    Johnston invented novel subject matter that is embodied in one or more claims of

the ’302 Patent, and did so before the filing of the application for the ’302 Patent.

       180.    Johnston is at a minimum a co-inventor of the ’302 Patent.

       181.    The omission of Johnston as an inventor of the ’302 Patent was done without

Johnston’s knowledge or any deceptive intent on the part of Johnston.

       182.    Because Johnston is at a minimum a co-inventor, this Court should issue an order

pursuant to 35 U.S.C. § 256 directing the Commissioner of Patents to add Johnston as an inventor

of the ’302 Patent.

       183.    Further, if the current inventors listed on the ’302 Patent are found not to be

inventors of the ’302 Patent, this Court should issue an order pursuant to 35 U.S.C. § 256 directing

the Commissioner of Patents to remove those persons as inventors of the ’302 Patent.

                           COUNT XIV
  CORRECTION OF INVENTORSHIP OF THE ’418 PATENT UNDER 35 U.S.C. § 256

       184.    Plaintiffs repeat and re-allege the paragraphs above as if fully set forth herein.

       185.    The ’418 Patent does not list Johnston as an inventor.

       186.    Johnston invented novel subject matter that is embodied in one or more claims of

the ’418 Patent, and did so before the filing of the application for the ’418 Patent.

       187.    Johnston is at a minimum a co-inventor of the ’418 Patent.

       188.    The omission of Johnston as an inventor of the ’418 Patent was done without

Johnston’s knowledge or any deceptive intent on the part of Johnston.




                                                 44
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 45 of 53



       189.    Because Johnston is at a minimum a co-inventor, this Court should issue an order

pursuant to 35 U.S.C. § 256 directing the Commissioner of Patents to add Johnston as an inventor

of the ’418 Patent.

       190.    Further, if the current inventors listed on the ’418 Patent are found not to be

inventors of the ’418 Patent, this Court should issue an order pursuant to 35 U.S.C. § 256 directing

the Commissioner of Patents to remove those persons as inventors of the ’418 Patent.

                           COUNT XV
  CORRECTION OF INVENTORSHIP OF THE ’431 PATENT UNDER 35 U.S.C. § 256

       191.    Plaintiffs repeat and re-allege the paragraphs above as if fully set forth herein.

       192.    The ’431 Patent does not list Johnston as an inventor.

       193.    Johnston invented novel subject matter that is embodied in one or more claims of

the ’431 Patent, and did so before the filing of the application for the ’431 Patent.

       194.    Johnston is at a minimum a co-inventor of the ’431 Patent.

       195.    The omission of Johnston as an inventor of the ’431 Patent was done without

Johnston’s knowledge or any deceptive intent on the part of Johnston.

       196.    Because Johnston is at a minimum a co-inventor, this Court should issue an order

pursuant to 35 U.S.C. § 256 directing the Commissioner of Patents to add Johnston as an inventor

of the ’431 Patent.

       197.    Further, if the current inventors listed on the ’431 Patent are found not to be

inventors of the ’431 Patent, this Court should issue an order pursuant to 35 U.S.C. § 256 directing

the Commissioner of Patents to remove those persons as inventors of the ’431 Patent.

                           COUNT XVI
  CORRECTION OF INVENTORSHIP OF THE ’066 PATENT UNDER 35 U.S.C. § 256

       198.    Plaintiffs repeat and re-allege the paragraphs above as if fully set forth herein.

       199.    The ’066 Patent does not list Johnston as an inventor.


                                                 45
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 46 of 53



       200.    Johnston invented novel subject matter that is embodied in one or more claims of

the ’066 Patent, and did so before the filing of the application for the ’066 Patent.

       201.    Johnston is at a minimum a co-inventor of the ’066 Patent.

       202.    The omission of Johnston as an inventor of the ’066 Patent was done without

Johnston’s knowledge or any deceptive intent on the part of Johnston.

       203.    Because Johnston is at a minimum a co-inventor, this Court should issue an order

pursuant to 35 U.S.C. § 256 directing the Commissioner of Patents to add Johnston as an inventor

of the ’066 Patent.

       204.    Further, if the current inventors listed on the ’066 Patent are found not to be

inventors of the ’066 Patent, this Court should issue an order pursuant to 35 U.S.C. § 256 directing

the Commissioner of Patents to remove those persons as inventors of the ’066 Patent.

                          COUNT XVII
  CORRECTION OF INVENTORSHIP OF THE ’545 PATENT UNDER 35 U.S.C. § 256

       205.    Plaintiffs repeat and re-allege the paragraphs above as if fully set forth herein.

       206.    The ’545 Patent does not list Johnston as an inventor.

       207.    Johnston invented novel subject matter that is embodied in one or more claims of

the ’545 Patent, and did so before the filing of the application for the ’545 Patent.

       208.    Johnston is at a minimum a co-inventor of the ’545 Patent.

       209.    The omission of Johnston as an inventor of the ’545 Patent was done without

Johnston’s knowledge or any deceptive intent on the part of Johnston.

       210.    Because Johnston is at a minimum a co-inventor, this Court should issue an order

pursuant to 35 U.S.C. § 256 directing the Commissioner of Patents to add Johnston as an inventor

of the ’545 Patent.




                                                 46
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 47 of 53



       211.    Further, if the current inventors listed on the ’545 Patent are found not to be

inventors of the ’545 Patent, this Court should issue an order pursuant to 35 U.S.C. § 256 directing

the Commissioner of Patents to remove those persons as inventors of the ’545 Patent.

                          COUNT XVIII
  CORRECTION OF INVENTORSHIP OF THE ’904 PATENT UNDER 35 U.S.C. § 256

       212.    Plaintiffs repeat and re-allege the paragraphs above as if fully set forth herein.

       213.    The ’904 Patent does not list Johnston as an inventor.

       214.    Johnston invented novel subject matter that is embodied in one or more claims of

the ’904 Patent, and did so before the filing of the application for the ’904 Patent.

       215.    Johnston is at a minimum a co-inventor of the ’904 Patent.

       216.    The omission of Johnston as an inventor of the ’904 Patent was done without

Johnston’s knowledge or any deceptive intent on the part of Johnston.

       217.    Because Johnston is at a minimum a co-inventor, this Court should issue an order

pursuant to 35 U.S.C. § 256 directing the Commissioner of Patents to add Johnston as an inventor

of the ’904 Patent.

       218.    Further, if the current inventors listed on the ’904 Patent are found not to be

inventors of the ’904 Patent, this Court should issue an order pursuant to 35 U.S.C. § 256 directing

the Commissioner of Patents to remove those persons as inventors of the ’904 Patent.

                           COUNT XIX
  CORRECTION OF INVENTORSHIP OF THE ’271 PATENT UNDER 35 U.S.C. § 256

       219.    Plaintiffs repeat and re-allege the paragraphs above as if fully set forth herein.

       220.    The ’271 Patent does not list Johnston as an inventor.

       221.    Johnston invented novel subject matter that is embodied in one or more claims of

the ’271 Patent, and did so before the filing of the application for the ’271 Patent.

       222.    Johnston is at a minimum a co-inventor of the ’271 Patent.


                                                 47
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 48 of 53



       223.    The omission of Johnston as an inventor of the ’271 Patent was done without

Johnston’s knowledge or any deceptive intent on the part of Johnston.

       224.    Because Johnston is at a minimum a co-inventor, this Court should issue an order

pursuant to 35 U.S.C. § 256 directing the Commissioner of Patents to add Johnston as an inventor

of the ’271 Patent.

       225.    Further, if the current inventors listed on the ’271 Patent are found not to be

inventors of the ’271 Patent, this Court should issue an order pursuant to 35 U.S.C. § 256 directing

the Commissioner of Patents to remove those persons as inventors of the ’271 Patent.

                             COUNT XX
             MISAPPROPRIATION OF TRADE SECRETS UNDER
                   THE DEFEND TRADE SECRETS ACT,
    THE TEXAS UNIFORM TRADE SECRETS ACT, AND TEXAS COMMON LAW

       226.    Plaintiffs repeat and re-allege the paragraphs above as if fully set forth herein.

       227.    Johnston has taken reasonable measures to protect the confidentiality of his

valuable trade secrets related to LED lighting technology, including requiring that prospective

partners such as Ephesus Technologies sign non-disclosure agreements to protect the

confidentiality of Johnston’s trade secrets. Johnston’s trade secrets have actual independent

economic value derived from Johnston’s experience in the LED lighting field.

       228.    Johnston’s LED lighting technology is intended for use in interstate or foreign

commerce.

       229.    Defendants (including through their predecessors Ephesus Technologies and

Ephesus Lighting) misappropriated Johnston’s trade secrets by using such trade secrets to file for

and obtain patents incorporating such trade secrets and to develop and commercialize LED lighting

products incorporating such trade secrets, knowing that each of them has a duty to preserve the




                                                 48
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 49 of 53



confidentiality of Johnston’s trade secrets, including under the NDA signed by Ephesus

Technologies.

       230.     Johnston has suffered damages and Defendants have been unjustly enriched as a

result of Defendants’ misappropriation of Johnston’s trade secrets.

       231.     Defendants’ misappropriation of Johnston’s trade secrets was willful and

malicious.

       232.     Johnston is entitled to recover the actual loss suffered by him, any additional

damages to account for Defendants’ unjust enrichment, and exemplary damages as a result of

Defendants’ misappropriation of his trade secrets under 18 U.S.C. § 1836(b)(3)(B) and (C), the

Texas Uniform Trade Secrets Act, and Texas Common Law.

                                        COUNT XXI
                                    UNJUST ENRICHMENT

       233.     Plaintiffs repeat and re-allege the paragraphs above as if fully set forth herein.

       234.     Johnston conferred upon Ephesus Technologies, and therefore Defendants, a

substantial benefit by providing them his inventions and inventive contributions relating to LED

lighting technology.

       235.     Ephesus Technologies, and therefore Defendants, knew that Johnston was not

conferring such inventions and inventive contributions gratuitously.

       236.     Ephesus Technologies, and therefore Defendants, accepted and retained the

inventions and inventive contributions and resulting patents under circumstances which render it

inequitable for Defendants to do so without paying for the value of the inventions and inventive

contributions and resulting patents. By patenting Johnston’s inventions and inventive contributions

without naming Johnston as an inventor on such patents, upon information and belief, Defendants

have gained numerous benefits, such as good will, the ability to license the claimed subject matter,



                                                  49
         Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 50 of 53



improvement to their reputation in the LED lighting industry, and the ability to attract investors

and business partners.

       237.    In contrast to the benefits gained by Defendants, Johnston (and therefore Plaintiffs

as his assignee and their exclusive licensee) was impoverished by Defendants’ unjust retention of

these benefits. By way of patenting Johnston’s inventions and inventive contributions without

naming Johnston as an inventor on such patents, Defendants have directly harmed Johnston (and

therefore Plaintiffs as his assignee and their exclusive licensee) by denying Johnston the benefit of

the use of his inventions and inventive contributions. Johnston (and therefore Plaintiffs as his

assignee and their exclusive licensee) did not and could not have known that Defendants would

fraudulently claim that they had invented the subject matter that was Johnston’s inventions and

inventive contributions.

       238.     Defendants’ unjust retention of these benefits, including through their patenting of

the subject matter that is Johnston’s inventions and inventive contributions without naming

Johnston as an inventor on such patents, is inequitable in view of at least the fact that Johnston

(and therefore Plaintiffs as his assignee and their exclusive licensee) was not compensated.

       239.    In view of the benefits to Defendants and the corresponding impoverishment of

Johnston (and therefore Plaintiffs as his assignee and their exclusive licensee), Plaintiffs are

without adequate legal remedy.

       240.    In order to prevent Defendants’ unjust enrichment, this Court should enter

judgment against Defendants for the value that Defendants have unjustly obtained, as well as costs,

interest, and attorney fees as provided by law.

                                      COUNT XXII
                                MONEY HAD AND RECEIVED

       241.    Plaintiffs repeat and re-allege the paragraphs above as if fully set forth herein.



                                                  50
           Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 51 of 53



          242.      Plaintiffs request damages constituting restitution of money had and received along

with related interest, fees, and costs.

          243.      By patenting Johnston’s inventions and inventive contributions without naming

Johnston as an inventor on such patents, upon information and belief, Defendants have gained

numerous benefits, such as good will, the ability to license the claimed subject matter,

improvement to their reputation in the LED lighting industry, and the ability to attract investors

and business partners.

          244.      Defendants hold money received from said benefits that in equity and good

conscience belongs to Plaintiffs.

                                             JURY DEMAND

                 Defendants hereby requests a trial by jury on all issues so triable by right.

                                         PRAYER FOR RELIEF

          Plaintiffs request that the Court find in their favor and against Defendants, and that the

Court grant Plaintiffs the following relief:

          a.        Judgment in Plaintiffs’ favor on each count;

          b.        Judgment that one or more claims of the ’685 Patent have been infringed, either

literally and/or under the doctrine of equivalents, by Defendants and/or all others acting in concert

therewith;

          c.        An award of a reasonable ongoing royalty for future infringement of the ’685

Patent;

          d.        Judgment that Defendants account for and pay to Plaintiffs all damages to and costs

incurred by Plaintiffs because of Defendants’ infringing activities and other conduct complained




                                                      51
            Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 52 of 53



of herein, including an award of all increased damages to which Plaintiffs are entitled for

Defendants’ willful infringement under 35 U.S.C. § 284;

       e.       That Plaintiffs be granted pre-judgment and post-judgment interest on the damages

caused by Defendants’ infringing activities and other conduct complained of herein;

       f.       That this Court declare this an exceptional case and award Plaintiffs its reasonable

attorney fees and costs in accordance with 35 U.S.C. § 285;

       g.        Order the United States Patent and Trademark Office to correct the inventorship

of United States Patent Nos. 9,657,930; 10,051,709; 10,085,317; 10,098,201; 10,143,053;

10,161,577; 10,161,619; 10,201,057; 10,251,225; 9,188,307; 9,189,996; 9,730,302; 9,759,418;

9,800,431; 9,857,066; 9,888,545; 9,736,904; and 9,408,271 to name Johnston as the sole inventor,

or, in the alternative as appropriate, as a co-inventor with the individuals currently listed as

inventors on those patents;

       h.       Judgment in favor of Johnston that the Defendants misappropriated his trade secrets

under 18 U.S.C. § 1836(b), the Texas Uniform Trade Secrets Act, and Texas Common Law;

       i.       Judgment and order for damages against Defendants under 18 U.S.C. §

1836(b)(3)(B), the Texas Uniform Trade Secrets Act, and Texas Common Law;

       j.       Judgment and order for exemplary damages against Defendants under 18 U.S.C. §

1836(b)(3)(C), the Texas Uniform Trade Secrets Act, and Texas Common Law;

       k.       Judgment against Defendants for the value that Defendants have been unjustly

enriched, as well as costs, interest, and attorney fees as provided by law;

       l.       Judgment against Defendants for the damages constituting restitution of money had

and received along with related costs, interest, and attorney fees as provided by law; and




                                                 52
        Case 6:19-cv-00656-ADA Document 1 Filed 11/12/19 Page 53 of 53



       m.     That Plaintiffs be granted such other and further relief as the Court may deem just

and proper under the circumstances.



 November 12, 2019                              Respectfully submitted,


                                                /s/ Gilbert A. Greene
                                                Gilbert A. Greene
                                                  State Bar No. 24045976
                                                J. Bradford Thompson
                                                  State Bar No. 24046968
                                                Thomas W. Sankey
                                                  State Bar No. 17635670
                                                Diana M. Sangalli
                                                  State Bar No. 24033926
                                                Pierre J. Hubert
                                                  State Bar No. 24002317
                                                Jun Zheng
                                                  State Bar No. 24102681
                                                DUANE MORRIS LLP
                                                Las Cimas IV
                                                900 S. Capital of Texas Hwy, Suite 300
                                                Austin, TX 78746-5435
                                                Tel: (512) 277-2300
                                                Fax: (512) 277-2301
                                                BGreene@duanemorris.com
                                                BThompson@duanemorris.com
                                                TWSankey@duanemorris.com
                                                DMsangalli@duanemorris.com
                                                PJHubert@duanemorris.com
                                                JZheng@duanemorris.com

                                                ATTORNEYS FOR PLAINTIFFS TRUSUN
                                                TECHNOLOGIES, LLC; THE JOHNSTON
                                                FAMILY TRUST; AND JOHN F.
                                                JOHNSTON




                                              53
